Citation Nr: 0022905	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May to October 1975 
and from January 1977 to August 1978.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from an acquired psychiatric disorder which can be 
related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
an acquired psychiatric disorder, diagnosed as paranoid 
schizophrenia, because he asserted that his symptoms first 
manifested during active duty.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 11131 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a) (West 1991).  A 
well grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 (1999), which is applicable 
where the evidence shows that a listed disease manifested to 
a compensable degree within one year of separation from 
service.  

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  

The veteran has asserted that his psychiatric symptoms first 
began in service.  However, a review of the service medical 
records reveals no mention of any complaints of or treatment 
for psychiatric symptoms.  Post-service treatment records 
show that he was hospitalized between February and March 
1987, some nine years after his discharge, for paranoid 
schizophrenia.  Subsequent records show treatment for this 
disorder between 1992 and 1996.  Lay statements from his ex-
wife and his brother indicated an alleged change in his 
behavior in 1975 during National Guard training.  His brother 
indicated that he would be withdrawn after his return from 
this training.  He then entered the regular Army in 1977.  He 
indicated his belief that the veteran's symptoms had their 
onset somewhere between basic training and his discharge.

"Where the determinative issue involved either medical 
etiology or medical diagnosis, competent medical evidence is 
required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e, medical) evidence suggesting that the 
veteran's currently diagnosed paranoid schizophrenia is 
related to or otherwise had its origins in service or during 
the applicable presumptive period following service as set 
forth in 38 C.F.R. §§ 3.307, 3.309 (1999).  There is no 
objective opinion evidence that a relationship exists between 
this current disability and service.  While his brother has 
rendered such an opinion, he is not competent, as a 
layperson, to render an opinion as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as paranoid 
schizophrenia, is not well grounded and must be denied on 
that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as paranoid schizophrenia, is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

